Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 6/24/2022

Claims pending	1-17 
Claims currently under consideration	1-17 


Priority
This application has a filing date of 10/23/2019 and is a 371 of PCT/EP2018/060498 04/24/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to document no. 1706477.5, filed 04/24/2017 in the United Kingdom.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,8,10-12,14,17 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Winter et al (WO 2009/098450 – IDS 4/2/2020).
Winter et al disclose throughout the document and especially the abstract as illustrated in the figures, phage display of peptides bearing connector compounds (molecular scaffolds). More particularly, Winter teach in the document claims taken with p 43 lines 1-5, screening millions of polypeptides covalently linked to a molecular scaffold (e.g. tris-(bromomethyl) benzene) at three cysteine residues that constitute a peptide ligand library by steps including: displaying such peptides on a phage, wherein the polypeptide comprises three thiols, each of which forms a covalent linkage to the scaffold, and at least two loops, each of which comprises a sequence of amino acids subtended between two of the cysteines;exposing the peptide ligands to target molecules which are present in a lipid bilayer membrane system such as a receptor, naturally found in a mammalian cell membrane; and screening the peptide ligands for binding against the target, and selecting such ligands than bind the target. The foregoing reads on claims 1,2,3,4,8,10,14,17. Concerning claims 11-12, Winter et al also teach resistance to tissue proteases -in the first paragraph of p 76.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8,10-12,14,17 and 5-7,9,13,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al (WO 2009/098450 – IDS 4/2/2020) in view of Jones et al (2016 Scientific Reports 6: 26240; doi: 10.1038/srep26240 eleven pages – IDS entry 4/2/2020).
Winter et al is relied on as above.
Winter et al does not explicitly teach: multiple rounds of amplification, selection and deselection via cells lacking a cell surface target such as CD (cluster of differentiation) marker per claims 5-7,9; nor peptides specific for multiple targets such as from two different species of claims 13,15.
Jones et al teach throughout the document and especially the title, targeting membrane proteins with phage display. 
More specifically, in the abstract and as illustrated in figure 1, Jones et al teach: multiple rounds of amplification, selection and deselection via cells that do not display target such as recited in claims 5,6,7; and peptides specific for multiple targets such as from two different species of claims 13,15. Jones et al additionally suggest in said passages the technique is suitable toward CD markers, reading on claim 16, further on claim 10, as well as on claim 9 in accordance with MPEP 2131.02 III.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to screen for scaffolded peptides such as developed by Winter et al that bind to membrane proteins in the manner suggested by Jones et al.
One of ordinary skill in the art would have been motivated to screen for scaffolded peptides such as developed by Winter et al that bind to membrane proteins in the manner suggested by Jones et al for the benefit of finding sequences which bind membrane targets in their native state as well as reducing labor by eliminating the need for generating purified proteins, advantages noted by Jones et al in first paragraph of page 8.  
One of ordinary skill in the art would have had a reasonable expectation of success in targeting the scaffolded peptides of Winter et al to membrane proteins in the manner of Jones in view of the considerable technological overlap between the references, each utilizing phage display to discover peptides ligands suited to bind a protein of interest.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                                                                                                                               


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639